Exhibit 10.1

 

[logo.jpg]

Progenics Pharmaceuticals, Inc. 

One World Trade Center, 47th Floor, Suite J

New York, NY  10007

Phone: (646) 975-2500

Fax: (646) 707-3626

www.progenics.com

 

CONSULTING SERVICES AGREEMENT

 

March 4, 2020

 

This Consulting Services Agreement (“Agreement”), effective as of March 27, 2020
(“Effective Date”) is by and between Progenics Pharmaceuticals, Inc., a
corporation organized under the laws of the State of Delaware, (“PROGENICS”) and
Patrick Fabbio (“CONSULTANT”).

 

In consideration of the promises and mutual covenants contained herein and on
the terms and conditions hereinafter set forth, it is agreed as follows:

 

1.

SCOPE OF SERVICES

 

CONSULTANT is engaged by PROGENICS to provide services as consultant providing
financial and other support for PROGENICS (the “Services”).

 

CONSULTANT will personally perform all Services hereunder. CONSULTANT shall be
available to PROGENICS at its offices, such other places or by conference call
as the parties may agree, and at such times as the parties may agree. CONSULTANT
shall perform all Services in a prompt and professional manner. CONSULTANT shall
not be entitled to subcontract any of its obligations hereunder without
PROGENICS’ prior written approval.

 

CONSULTANT shall be required to devote such time as needed to the performance of
the Services hereunder to PROGENICS; provided that PROGENICS recognizes and
acknowledges that CONSULTANT simultaneously will become chief financial officer
for a private company and fulfilling his obligations to the company.

 

CONSULTANT’s primary contact at PROGENICS with respect to the work performed
hereunder will be PROGENICS’ Interim Chief Executive Officer or such other
individual(s) as PROGENICS Interim Chief Executive Officer may subsequently
designate (“PROGENICS Contact”).

 

CONSULTANT shall not remove any PROGENICS property from PROGENICS’ premises
without prior written authorization from PROGENICS; provided that CONSULTANT may
have company property in his possession away from PROGENICS’ premises for use in
carrying out his duties under this agreement.

 

2.

COMPENSATION

 

On or promptly after the effective date of PROGENICS’ merger with Lantheus
Holdings, Inc., and provided that CONSULTANT has provided the Services through
the effective date of PROGENICS’ merger and such effective date occurs on or
prior to July 1, 2020, PROGENICS shall pay CONSULTANT $180,000, which amount is
the full amount of CONSULTANT’s retention payment under the Retention Bonus
Agreement, dated October 11, 2019. If the effective date of PROGENICS’ merger is
after May 15, 2020 and before July 1, 2020, PROGENICS will pay CONSULTANT the
$180,000 or a portion thereof if the PROGENICS Compensation Committee determines
that CONSULTANT has fulfilled his obligations under this Agreement. No other
fees for the performance of the Services or additional payments in respect of
the Retention Bonus Agreement shall be payable to CONSULTANT.

 

1

--------------------------------------------------------------------------------

 

 

[logo.jpg]

Progenics Pharmaceuticals, Inc. 

One World Trade Center, 47th Floor, Suite J

New York, NY  10007

Phone: (646) 975-2500

Fax: (646) 707-3626

www.progenics.com

 

In addition to the compensation set forth above, PROGENICS will reimburse
CONSULTANT for reasonable out of pocket expenses actually incurred by CONSULTANT
in the performance of the Services.

 

3.

TERM & TERMINATION

 

This Agreement shall enter into force and effect as of the date first set forth
above and shall remain in force and effect until the earlier of (i) the
effective date of PROGENICS’ merger with Lantheus Holdings, Inc. and (ii) May
15, 2020 unless terminated as set forth herein by either party. CONSULTANT
hereby resigns as Chief Financial Officer of PROGENICS effective on the
Effective Date.

 

This Agreement may be terminated by either party (i) for convenience upon
fifteen (15) days written notice to the other, or (ii) upon default in
performance of the other party, provided that the defaulting party shall be
given not less than ten (10) days prior written notice of default and the
opportunity to cure the default during such notice period. If PROGENICS
terminates this Agreement in accordance with (i), PROGENICS shall pay CONSULTANT
the retention payment under the Retention Bonus Agreement. To the extent stated
in the notice, CONSULTANT shall cease all Services as of the effective date of
termination (the “Termination Date”).

 

Unless earlier required by paragraph 4 of the Employee Invention Assignment and
Confidentiality Agreement, dated as of November 12, 2015, by and between
PROGENICS and CONSULTANT (the “Confidentiality Agreement”), promptly upon the
expiration or termination of this Agreement, and earlier if requested by
PROGENICS at any time, CONSULTANT shall deliver to PROGENICS (and shall not keep
in CONSULTANT’s possession or deliver to anyone else) all Confidential
Information, as defined in Section 4 below, of PROGENICS (including all
embodiments thereof) and all software, documentation, devices (including cell
phones, computers and other electronics used by CONSULTANT), records, data,
notes, reports, proposals, lists, correspondence, specifications, drawings,
blueprints, sketches, materials, equipment, other documents or property, or
reproductions of any aforementioned items, or any other work product whatsoever,
developed by CONSULTANT as part of or in connection with the Services or
otherwise belonging to PROGENICS.

 

4.

CONFIDENTIALITY

 

During the term of this Agreement, and for a period of three years following the
expiration or termination of this Agreement, CONSULTANT shall keep confidential,
and shall not use for any purpose other than in connection with the performance
of CONSULTANT’s obligations under this Agreement, any information, including
without limitation, data, business plans, techniques, processes, trade secrets,
or other technical or business information of PROGENICS that is directly or
indirectly disclosed by or on behalf of PROGENICS to CONSULTANT, by any means,
including written, oral, visual or electronic, or obtained or generated by
CONSULTANT during or as a result of CONSULTANT’s work for PROGENICS
(“Confidential Information”).

 

The foregoing obligations of confidentiality and nonuse shall not apply to any
information that (i) is or becomes part of the public domain through no fault of
CONSULTANT, (ii) was already known to CONSULTANT at the time of disclosure by
PROGENICS, as evidenced by written records prepared prior to such disclosure, or
(iii) is acquired by CONSULTANT from a third party having right to possess and
disclose such information, provided that such third party did not receive such
information directly or indirectly from PROGENICS. CONSULTANT shall use the same
degree of care, but no less than a reasonable degree of care, to keep PROGENICS’
Confidential Information confidential as CONSULTANT uses in safeguarding
CONSULTANT’s own confidential information.

 

2

--------------------------------------------------------------------------------

 

[logo.jpg]

Progenics Pharmaceuticals, Inc. 

One World Trade Center, 47th Floor, Suite J

New York, NY  10007

Phone: (646) 975-2500

Fax: (646) 707-3626

www.progenics.com

 

In addition, CONSULTANT may disclose Confidential Information to the extent
required to do so by regulatory or judicial authority to whose jurisdiction
CONSULTANT is subject. CONSULTANT shall promptly notify PROGENICS of any such
request so that PROGENICS may object to the request and/or seek an appropriate
protective order.

 

CONSULTANT shall not disclose the existence or subject matter of this Agreement
to any third party other than employees of PROGENICS with a need to know without
prior written consent of PROGENICS.

 

5.

OWNERSHIP OF MATERIALS

 

CONSULTANT shall promptly make full written disclosure to PROGENICS, shall hold
in trust for the sole right and benefit of PROGENICS, and hereby assigns,
transfers and conveys to PROGENICS, or its designee, all of CONSULTANT’s
worldwide right, title and interest in and to any and all inventions, original
works of authorship, findings, conclusions, data, discoveries, developments,
concepts, improvements, trade secrets, techniques, processes and know-how,
whether or not patentable or registrable under patent, copyright or similar
laws, that CONSULTANT may solely or jointly conceive, develop or reduce to
practice, or cause to be conceived, developed or reduced to practice, in the
performance of the Services or that result, to any extent, from use of
PROGENICS’ property (collectively, the “Inventions”), including any and all
moral rights and intellectual property rights inherent therein and appurtenant
thereto, including, but not limited to, all patent rights, copyrights,
trademarks, know-how and trade secrets and the rights to apply for the same
(collectively, “Intellectual Property Rights”). CONSULTANT further acknowledges
and agrees that all original works of authorship that are made by CONSULTANT
(solely or jointly with others) in the performance of the Services (a “Work”)
and that are protectable by copyright are “works made for hire,” as that term is
defined in the United States Copyright Act. However, to the extent that any Work
may not, by operation of any applicable law, be a work made for hire, CONSULTANT
hereby assigns, transfers and conveys to PROGENICS all of CONSULTANT’s worldwide
right, title and interest in and to such Work, including all Intellectual
Property Rights relating thereto.

 

For the avoidance of doubt, PROGENICS acknowledges that CONSULTANT will be a
full time chief financial officer of a new employer and agrees that the
inventions, original works of authorship, findings, conclusions, data,
discoveries, developments, concepts, improvements, trade secrets, techniques,
processes and know-how, whether or not patentable or registrable under patent,
copyright or similar laws CONSULTANT may solely or jointly conceive, develop or
reduce to practice, or cause to be conceived, developed or reduced to practice,
in the performance of his role as chief financial officer or other capacity for
his new employer shall not constitute Inventions under this Agreement. 
PROGENICS further acknowledges and agrees that all original works of authorship
that are made by CONSULTANT in the performance of his role as chief financial
officer or other capacity for his new employer will not constitute Work under
this Agreement.

 

3

--------------------------------------------------------------------------------

 

[logo.jpg]

Progenics Pharmaceuticals, Inc. 

One World Trade Center, 47th Floor, Suite J

New York, NY  10007

Phone: (646) 975-2500

Fax: (646) 707-3626

www.progenics.com

 

Upon the request and at the expense of PROGENICS, CONSULTANT shall execute and
deliver any and all instruments and documents and take such other acts as may be
necessary or desirable to document the assignment and  transfer described herein
or to enable PROGENICS to secure its rights in the Inventions, Works and
Intellectual Property Rights relating thereto in any and all jurisdictions, or
to apply for, prosecute and enforce Intellectual Property Rights in any and all
jurisdictions with respect to any Inventions or Works, or to obtain any
extension, validation, re-issue, continuance or renewal of any such Intellectual
Property Right.  Without limiting the foregoing, CONSULTANT shall disclose to
PROGENICS all pertinent information and data with respect thereto and shall
execute all applications, specifications, oaths and all other instruments which
PROGENICS deems necessary in order to apply for and obtain such rights and in
order to assign and convey to PROGENICS the sole and exclusive right, title and
interest in and to such Inventions, Works and any Intellectual Property Rights
relating thereto.  If PROGENICS is unable for any other reason to secure
CONSULTANT’s signature to apply for or to pursue any application for any United
States or foreign patent, trademark, copyright or other registration covering
Inventions or Works assigned to PROGENICS hereunder, then CONSULTANT hereby
irrevocably designates and appoints PROGENICS and its duly authorized officers
and agents as CONSULTANT’s agent and attorney in fact, to act for and in
CONSULTANT’s behalf and stead to execute and file any such applications and to
do all other lawfully permitted acts to further the prosecution and issuance of
letters patent or trademark, copyright or other registrations thereon with the
same legal force and effect as if executed by CONSULTANT.

 

CONSULTANT will only use any materials provided by or on behalf of PROGENICS
consistent with and as contemplated by this Agreement and will not undertake any
actions which would jeopardize the copyright, trademark, tradename and other
intellectual property rights of PROGENICS or its affiliates in any such
materials.

 

6.

WARRANTIES

 

CONSULTANT hereby warrants and represents to PROGENICS that:

 

A.     the Services shall be performed strictly in accordance with this
Agreement and applicable laws and in a competent, timely, professional and
workmanlike manner using the standards of care, skill, and diligence normally
provided by competent professionals in the performance of Services similar to
that are contemplated by this Agreement;

 

B.     CONSULTANT has all rights, approvals, licenses, rights or other
authorizations required to perform the Services, if any; and

 

C.     the Services and/or any portion thereof, shall not violate, infringe
upon, or misappropriate any patent, copyright, trade secret, trade name, or
other proprietary rights of any third party, or breach any contract by which
CONSULTANT is bound, and that CONSULTANT has neither assigned nor otherwise
entered into an agreement by which CONSULTANT purports to assign or transfer to
a third party any right, title or interest in or to any technology or
intellectual property right that would conflict with CONSULTANT’s obligations
under this Agreement (collectively, “Infringement”).

 

7.

COMPLIANCE WITH LAWS

 

A.     CONSULTANT shall comply with all requirements of any and all applicable
federal, state, and local laws, rules and regulations relating to his
performance of the Services hereunder.

 

B.     CONSULTANT represents and warrants to PROGENICS that CONSULTANT is not
and has never been (i) sanctioned by the Office of Inspector General of the
Department of Health and Human Services, excluded from participating in any
government health care program, or convicted of a criminal offense that could
lead to CONSULTANT being sanctioned or excluded; (ii) debarred by the Food and
Drug Administration under the Generic Drug Enforcement Act of 1992, 21 U.S.C.
Section 306(a) or (b) of the Federal Food, Drug, and Cosmetic Act, as amended,
or any similar federal or state law or regulation, or (iii) other relevant
professional licensing body. CONSULTANT shall immediately notify PROGENICS,
during the term of this Agreement, upon becoming aware of any facts or
circumstances reasonably expected to make such representations and warranties to
become untrue. Upon receipt of such notice or if PROGENICS otherwise becomes
aware of a threatened or actual sanction, exclusion, debarment, or disciplinary
action, PROGENICS shall have the right to immediately terminate this Agreement
for cause. PROGENICS reserves the right to screen CONSULTANT against the Office
of Inspector General and General Services Administration exclusion databases,
the U.S. Food and Drug Administration (“FDA”) debarment list, and any other
relevant databases at any time during the term of this Agreement.

 

4

--------------------------------------------------------------------------------

 

[logo.jpg]

Progenics Pharmaceuticals, Inc. 

One World Trade Center, 47th Floor, Suite J

New York, NY  10007

Phone: (646) 975-2500

Fax: (646) 707-3626

www.progenics.com

 

C.     CONSULTANT hereby certifies that CONSULTANT has not and will not use in
any capacity the services of any individual, corporation, partnership or
association which has been debarred under 21 U.S.C. Section 306(a) or (b). In
the event that CONSULTANT becomes aware of the debarment or threatened debarment
of any individual, corporation, partnership or association providing services to
CONSULTANT which directly or indirectly relate to CONSULTANT’s activities under
this Agreement, CONSULTANT shall notify PROGENICS immediately. CONSULTANT
understands that PROGENICS shall have the right to terminate this Agreement
immediately upon receipt of such notice pursuant to the provisions of Section 3
hereof.

 

D.     CONSULTANT acknowledges that PROGENICS conducts its relationships with
healthcare professionals, in compliance with applicable laws and regulations
(including, without limitation, the U.S. Anti-Kickback Statute, 42, U.S.C.
§1320a-7(b)), and the PhRMA Code. CONSULTANT, in the performance of Services on
behalf of PROGENICS, shall conduct its relationships with healthcare
professionals, if any, in accordance with all applicable laws and the PhRMA
Code.

 

E.     CONSULTANT acknowledges PROGENICS’ commitment to comply with all
applicable local, state, and federal laws, rules, regulations, and agreements,
including, without limitation, transparency principles. To that end, CONSULTANT
acknowledges and agrees that payments made pursuant to this Agreement may be
reported by PROGENICS to government entities as required by law, rule,
regulation, or agreement. CONSULTANT acknowledges that PROGENICS may be required
to publicly disclose payments to CONSULTANT, including the identity of the
CONSULTANT, the nature of any services performed by the CONSULTANT pursuant to
this Agreement, and the value and nature of any payments to the CONSULTANT.

 

8.

INDEPENDENT CONTRACTOR

 

Execution of this Agreement in no way creates, nor shall this Agreement be
interpreted or construed as creating, an employment relationship between
PROGENICS and CONSULTANT and it is understood CONSULTANT will be acting as an
independent contractor.

 

9.

INSIDER TRADING

 

While providing the Services, CONSULTANT may gain access to certain material
non-public information regarding PROGENICS. CONSULTANT understands that should
CONSULTANT gain access to such material non-public information, CONSULTANT will,
in compliance with U.S. securities laws, refrain from buying or selling
PROGENICS securities, or disclosing such information to others.

 

10.

NOTICES

 

Any notice required or permitted hereunder shall be in writing and shall be
deemed given as of the date it is (a) delivered by hand; (b) sent by registered
or certified mail, postage prepaid, return receipt requested; or (c) delivered
by overnight carrier with signature of recipient confirming receipt to the other
party at the address listed above.

 

5

--------------------------------------------------------------------------------

 

[logo.jpg]

Progenics Pharmaceuticals, Inc. 

One World Trade Center, 47th Floor, Suite J

New York, NY  10007

Phone: (646) 975-2500

Fax: (646) 707-3626

www.progenics.com

 

11.

GOVERNING LAW

 

This Agreement shall be governed by the laws of the State of New York, without
reference to its choice of law principles.

 

12.

SEVERABILITY

 

The invalidity or unenforceability of any term or provision of this Agreement
shall not affect the validity or enforceability of any other term or provision
hereof.

 

13.

WAIVER

 

Waiver by either party or the failure by either party to claim a breach of any
provision of this Agreement shall not be deemed to constitute a waiver or
estoppel with respect to any subsequent breach of any provision hereof.

 

14.

ASSIGNMENT

 

This Agreement is personal to PROGENICS. CONSULTANT may not assign this
Agreement without the prior written consent of PROGENICS. Any purported
assignment made in violation of this provision shall be null, void and without
legal effect.

 

15.

ENTIRE AGREEMENT; AMENDMENTS

 

PROGENICS and CONSULTANT acknowledge and agree that this Agreement, together
with (i) the Confidentiality Agreement, (ii) the Employee Non-Competition and
Non-Solicitation Agreement, dated as of November 12, 2015, by and between
PROGENICS and CONSULTANT, (iii) the CONSULTANT’S Retention Bonus Agreement (as
modified by clause 2 above), and (iv) the Indemnification Agreement, dated as of
September 30, 2019, by and between PROGENICS and CONSULTANT, constitute the
entire agreement between the parties hereto. PROGENICS and CONSULTANT
acknowledge and agree that this Agreement supersedes any other previous
understandings or agreements, whether written or oral, between the parties
regarding the Services. This Agreement may be amended only by a written document
signed by both parties. No pre-printed terms of any subsequent purchase order or
invoice will add to, modify, or supersede the terms of this Agreement.

 

16.

SURVIVAL

 

Any provision of or obligation under this Agreement, which contemplates
performance or observance subsequent to any termination or expiration of this
Agreement, shall survive any such termination or expiration, and shall continue
in full force and effect. In addition, all provisions of this Agreement shall
survive the termination or expiration of this Agreement to the fullest extent
necessary to give the parties the full benefit of the bargain expressed herein
and of the intent contemplated hereunder.

 

6

--------------------------------------------------------------------------------

 

[logo.jpg]

Progenics Pharmaceuticals, Inc. 

One World Trade Center, 47th Floor, Suite J

New York, NY  10007

Phone: (646) 975-2500

Fax: (646) 707-3626

www.progenics.com

 

IN WITNESS WHEREOF, the parties hereto, by their duly authorized
representatives, have signed this Agreement as of the dates set forth below the
parties’ respective signatures.

 

PROGENICS PHARMACEUTICALS, INC.


By: /s/ David W. Mims

Name: David W. Mims

Title: CEO

Date: March 4, 2020

PATRICK FABBIO


By: /s/ Patrick Fabbio

Name: Patrick Fabbio

Title: CFO

Date: March 4, 2020

 

7

 